ELECTRONIC RECORD
                                                                           *50-/¥

COA#       01-12-01174-CR                        OFFENSE:        3.03 (Delivery of Cocaine)

           Oscar Gerardo Davila v. The State
STYLE:     ofTexas                               COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    263rd District Court


DATE: 07/22/2014                  Publish: YES   TC CASE #:      1322703




                         IN THE COURT OF CRIMINAL APPEALS



          Oscar Gerardo Davila v. The State of
STYLE:    Texas
         APPBLL^A/T^                  Petition
                                                      CCA#:

                                                      CCA Disposition:
                                                                       iso-m
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

      ft fu3 *c/                                      JUDGE:

DATE: P«o. /7,             3&/y                       SIGNED:                           PC:_

JUDGE:     PC-                                        PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD